On Petition foe a Rehearing.
Zollars, J.
The note in suit is a joint promissory note, executed by appellants. The first paragraph of Moyer’s separate answer, to which a demurrer was sustained below, is as-follows: “He admits the signing of said alleged promissory note, but he says that as to him it was executed without any consideration whatever.”
Upon the petition for a rehearing appellee’s counsel say: “We respectfully submit that this was not a good answer; that it is imperfect and incomplete. The note was joint, and. *304to make the answer good, the note must have been without consideration as to any of the makers. But we submit that argument is at an end, and the question of practice is no longer open in this State. Anderson v. Meeker, 31 Ind. 245, and Bingham v. Kimball, 33 Ind. 184, cited in Favorite v. Stidham, 84 Ind. 423, 427, are directly in point, and hold the answer bad.” ■
In the case of Anderson v. Meeker, supra, the answer was, “ that defendant received no consideration for said ¿ote.” It was held that the answer was bad, on the ground that if the note had a consideration to support it, that was sufficient, whether received by the defendant or some one else with his consent.
In the case of Bingham v. Kimball, supra, the answer was that the note in suit “was given by this defendant to the plaintiff’s assignors without any consideration of any kind to this defendant.” The court, in speaking of the answer, said: “It was not necessary that the consideration for the note should pass to the defendant. The consideration must be some benefit to the party by whom the promise is made, or to a third person at his instance; or some detriment sustained at the instance of the party promising, by the party in whose favor the promise is made.”
Neither of these cases is cited in the case of Favorite v. Stidham, supra; counsel were, perhaps, misled by the table of cases. They nevertheless state the law correctly as applicable to all similar cases. To plead that the defendant “ received no consideration ” for the note, or what ’is the same thing, that the note was given without consideration to the defendant, is manifestly insufficient for the reason, as stated in those cases, that a consideration may have moved to third parties with his knowledge and consent, or some detriment may have been sustained by the promisee. The difficulty with the answers in those cases was that they were too narrow. They put a limit upon the defence of no consideration, and restricted it to a want of consideration *305passing to and received by tbe defendant. If the answer under consideration were thus limited, the cases would be authority and conclusive, but clearly it is not so limited. The infirmity of appellee’s argument is in assuming that the answer is thus limited. The averment in Moyer’s answer that, “ as to him, the note was executed without any consideration whatever,” is not the same as the averment that he received no consideration, or that the note was given without consideration to him. Properly interpreted, Moyer’s answer is, that so far as he was concerned, or so far as he was connected with the transaction, there was no consideration for the note. Not only no consideration moving to, or received by him, but no consideration ' “ whatever; ” no consideration to him, and no consideration in any manner to any one else. “As to him ” limits the defence to him, but does not limit the want of consideration. The cases cited by counsel, therefore, •do not overthrow the answer.
We can not agree with counsel that because the note is a joint one, to make the answer good the note must have been without consideration as to all of the makers. The note upon its face is a joint one. Presumably' both makers executed it at the same time, and upon ample consideration as to •each and both. That presumption, however, is not conclusive. Under proper pleas, it may be shown that there was no consideration at all, or that there was a consideration as to one of the makers, and none at all as to the other. For illustration, we may suppose that the transaction from which the note resulted was entirely between appellee and Fretz; that it was entirely closed and completed, and that the note signed by Fretz had been delivered to appellee as a final settlement long before Moyer signed it; and that he signed it without any new consideration whatever. In such case, ■clearly, the note as to him would be without consideration, and just as clearly, he would have the right to make the defence under the plea, that- as to him the note was without *306consideration. Crossan v. May, 68 Ind. 242; Favorite v. Stidham, supra; Starr v. Earle, 43 Ind. 478.
Many cases may arise where, as to one of the apparently joint makers of a note, the consideration maybe ample, and as to the others entirely wanting. To hold that in such cases one of the joint makers can not make the defence of a want of consideration as to him, unless the defence is common to all, would be to bring us into collision with the cases last above cited, and into collision with the statutes and other cases. R. S. 1881, sections 366, 568.
The latter section provides that judgment may be given for or against one or more of several plaintiffs, and for or against one or more of several defendants. This section is the same as section 368 of the code of 1852, 2 R. S. 1876, p. 186, under which it was often held, that when justified by the proof,, judgment might be rendered against one only of several defendants, although the action was upon a contract jointly executed by them. Draper v. Vanhorn, 12 Ind. 352; Hubbel v. Woolf, 15 Ind. 204; Murray v. Ebright, 50 Ind. 362; Fitzgerald v. Genter, 26 Ind. 238; Stafford v. Nutt, 51 Ind. 535. It would be a solecism to hold that a separate judgment may thus be rendered against one of several joint obligors upon the proof in the case, and at the same time hold that he can not plead his separate defence.
Upon this further examination and consideration, we have no doubt that Moyer had the right to plead separately that as to him the note is without consideration. Nor do we see in what his plea is “ imperfect and incomplete; ” a general answer of no consideration is sufficient. Swope v. Fair, 18 Ind. 300; Barner v. Morehead, 22 Ind. 354; Billan v. Hercklebrath, 23 Ind. 71; Bush v. Brown, 49 Ind. 573 (19 Am. R. 695).
It may be that Moyer will be unable to sustain his answer by proof, but that is a result we can not anticipate.
Petition for a rehearing overruled.
Filed June 23, 1885.